Dismissed and Memorandum Opinion filed March 2, 2006








Dismissed and Memorandum Opinion filed March 2, 2006.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NOS. 14-05-01166-CR
&
      14-05-01167-CR
____________
 
JOHN LEE HARVEY,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
262nd District Court
Harris County,
Texas
Trial Court Cause Nos. 1017825
& 1017826
 

 
M E M O R A N D U M   O P I N I O N
Appellant entered guilty pleas to the offenses of aggravated
robbery and aggravated sexual assault. 
In accordance with the terms of plea bargain agreements with the State,
the trial court sentenced appellant on November 7, 2005, in each cause to
confinement for 24 years in the Institutional Division of the Texas Department
of Criminal Justice, with the sentences to run concurrently.  Appellant filed pro se notices of
appeal.  We dismiss the appeals.  




The trial court entered certifications of the defendant=s right to appeal in which the court
certified that these are plea bargain cases, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certifications are included in the
records on appeal.  See Tex. R. App. P. 25.2(d).  The records support the trial court=s certifications.  See Dears v. State, 154 S.W.3d 610,
615 (Tex. Crim. App. 2005).
Accordingly, we dismiss the appeals.  
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed March 2, 2006.
Panel consists of Justices
Anderson, Edelman, and Frost. 
Do Not Publish C Tex. R. App. P. 47.2(b).